NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted March 8, 2011
                                    Decided June 17, 2011

                                             Before

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 10-2539

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff-Appellee,                              Court for the Eastern District of Wisconsin.

       v.                                             No. 09-CR-7

DEMETRIUS E. JEFFERSON,                               C. N. Clevert, Jr.,
    Defendant-Appellant.                              Chief Judge.

                                           ORDER

        Appointed counsel for Demetrius Jefferson moves to withdraw on the ground that
this direct criminal appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). Jefferson
has not responded to counsel’s submission. See CIR. R. 51(b). We have reviewed the
potential issues identified by counsel, see United States v. Schuh, 289 F.3d 986, 973-74 (7th Cir.
2002), and agree that Jefferson’s appeal is frivolous.

       Acting on a tip from Jefferson’s live-in girlfriend, police in Milwaukee, Wisconsin,
executed a search warrant at their apartment and found Jefferson in the bedroom with 64
grams of crack, a loaded handgun, two digital scales, and a box of sandwich bags. Two
more loaded handguns were found in a spare bedroom at his mother’s home, for which he
had a key. All three guns were stolen. Jefferson told police that his girlfriend was lying
about their relationship (he said she was a cousin), and he denied possessing the crack and
No. 10-2539                                                                                Page 2

three guns. Local authorities jailed Jefferson pending revocation of his state supervision for
drug and gun convictions, and the new violations were referred to federal prosecutors.

        A federal grand jury indicted Jefferson in January 2009, and in February he appeared
in federal court for arraignment pursuant to a writ of habeas corpus ad prosequendum, that is,
on “loan” from Wisconsin authorities. Flick v. Blevins, 887 F.2d 778 (7th Cir. 1989). Jefferson
was at some point returned to state custody and a Wisconsin judge revoked Jefferson’s
supervision in October 2009, ordering him to serve a total of 42 months in prison.
Meanwhile, federal prosecutors agreed to dismiss the pending crack and gun charges
(which carried statutory minimums totaling 20 years) in exchange for Jefferson’s guilty plea
to a one-count information charging that shortly before his arrest he attempted to possess a
kilogram of marijuana with the intent to distribute it, see 21 U.S.C. §§ 846, 841(a)(1). The
maximum penalty for that charge was 10 years because of Jefferson’s prior drug
convictions, see id. §§ 841(b)(1)(D), 851, but the district court—with the government’s
acquiescence—excluded from relevant conduct the cocaine and the guns in calculating a
total offense level of just 21. That figure, coupled with Jefferson’s criminal history category
of VI, yielded a guidelines imprisonment range of 77 to 96 months. The court then
sentenced Jefferson to 68 months, explaining that the 9-month reduction compensated for
his time in state custody between the revocation of his supervision in October 2009 and his
federal sentencing in June 2010. The district court also ran the federal term concurrently
with Jefferson’s state imprisonment.

       Jefferson filed a pro se notice of appeal and then wrote this court saying he intended
to argue that the district court should have reduced his prison term by another 7 months.
He maintains that he entered federal custody when he made his initial appearance in
February 2009 and should have been “credited” for every day after that. Jefferson’s letter
prompted his appointed lawyer to file a motion to voluntarily dismiss the appeal, which we
held in abeyance while counsel sought Jefferson’s consent to dismissal. See CIR. R. 51(f).
When Jefferson did not consent, counsel abandoned that motion and instead moved to
withdraw under Anders. Jefferson does not seek to challenge his guilty plea, see United States
v. Knox, 287 F.3d 667, 670-71 (7th Cir. 2002), and counsel reasons that pursuing the appeal
would be “foolhardy” because Jefferson’s prison sentence is reasonable and, counsel insists,
the request for additional presentence credit should be addressed to the district court in a
motion “to correct” his sentence.

        Counsel first questions whether Jefferson could challenge the reasonableness of his
prison sentence. But the term is not only below the imprisonment range calculated by the
district court, it is well below the actual range. In arriving at a total offense level of 21, the
district court ignored conduct that is obviously relevant: the crack and guns, which even the
district court characterized as part of Jefferson’s conduct “in this case.” See U.S.S.G. § 1B1.3.
No. 10-2539                                                                                  Page 3

Jefferson refused to accept responsibility for this conduct, so the imprisonment range
should have been 210 to 262 months, subject to the 10-year statutory maximum, as
recommended by the probation officer in his report. The court further deviated from the
guidelines by running Jefferson’s federal sentence concurrently with, rather than
consecutively to, his state imprisonment imposed for the revocation, see U.S.S.G. § 5G1.3
cmt. n.3(C), and by reducing his prison term to credit him for time already “served in the
state institution on the revocation.” His sentence is thus exceedingly lenient and presumed
reasonable, see United States v. Curb, 626 F.3d 921, 927 (7th Cir. 2010); United States v. Jackson,
598 F.3d 340, 345 (7th Cir.), cert. denied, 131 S. Ct. 435 (2010), and counsel has not identified
any basis to set aside that presumption, nor have we. Looking to 18 U.S.C. § 3553(a), the
district court balanced the “need to protect the public from drug dealers and drug dealing”
against its belief that Jefferson could become a productive member of society based on his
achievement of a General Equivalency Diploma and his commendable performance of
prison work assignments. We therefore agree with counsel that a reasonableness challenge
would be frivolous.

         Having said all of that, we add one further observation. Counsel asserts that
Jefferson should go back to the district court and file a motion “to correct sentence” asking
for additional presentence credit. Counsel is wrong. The district court would be powerless
to grant such a motion, see 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 332-36
(1992); United States v. Gibbs, 626 F.3d 344, 349 (6th Cir. 2010); United States v. Setser, 607 F.3d
128, 132-33 (5th Cir. 2010); United States v. Collier, 585 F.3d 1093, 1097 (8th Cir. 2009); United
States v. Ross, 219 F.3d 592, 594 (7th Cir. 2000), and, indeed, it appears that the district court
already committed error (in Jefferson’s favor—which the government does not appeal) in
shaving 9 months off what it thought was the appropriate sentence. The court may have
intended to reduce Jefferson’s sentence to make it “fully” concurrent to his unrelated,
undischarged state imprisonment, as described in United States v. Hernandez, 620 F.3d 822,
823-24 (7th Cir. 2010), and United States v. Campbell, 617 F.3d 958, 961-62 (7th Cir. 2010), but,
if so, the court failed to explain the reduction and its basis for disregarding the Sentencing
Commission’s recommendation that a sentence for new criminal conduct be imposed
consecutively to any existing prison term imposed for revocation of supervision, see id. at
962.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.